Citation Nr: 1615643	
Decision Date: 04/18/16    Archive Date: 04/26/16

DOCKET NO.  08-11 022	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for a fungal infection of the left ear.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Forde, Associate Counsel 







INTRODUCTION

The Veteran served on active duty from February 1969 to November 1970 to include service in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals (Board) from a July 2007 rating decision of the above Regional Office (RO) of the Department of Veterans Affairs (VA).

In January 2009, a RO hearing was held before a decision review officer (DRO).  

In July 2014, the Board, in pertinent part, denied service connection for fungal infection, left ear.  The Veteran appealed the Board's July 2014 decision to the United States Court of Appeals for Veterans Claims (Court), which in an October 2015 order, granted the parties' joint motion for partial remand (JMR), vacating the Board's July 2014 decision to the extent it denied service connection for fungal infection, left ear and remanded the claim for compliance with the terms of the JMR.

The Board has reviewed all pertinent evidence in the Veteran's claims file, which has been converted in its entirety to an electronic record as part of VA's paperless Veterans Benefits Management System (VBMS).


FINDING OF FACT

Resolving reasonable doubt in the Veteran's favor, his fungal infection of the left ear had its onset in service.






CONCLUSION OF LAW

The criteria to establish service connection for fungal infection of the left ear have been met.  38 U.S.C.A. §§ 1110, 1154, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran contends he had a fungal infection of the left ear for which he was treated in service, and that he has had problems with his left ear ever since.  

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  This means that the facts establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

Establishing service connection on a direct basis requires evidence demonstrating: (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the current disability and the claimed in-service disease or injury.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).

Post-service private treatment records reveal diagnoses of cerumen impaction, chronic otorrhea, attic retraction and cholesteatoma, and chronic otitis media of the left ear; thus, the record reflects that the Veteran has a left ear disability.  

In a statement received in December 2007, the Veteran reported that he started having trouble with his left ear in Vietnam, and when he went on sick call, the doctor indicated that his ear infection was caused from "a type of fungus associated with laterite found in the soil of a country like Vietnam - wet and moist."  Moreover, the July 2014 Board decision found that the Veteran provided competent statements to the effect that he was treated for a left ear problem in service, and that he continued to experience left ear problems after service.  Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007).  

Thus, this appeal turns on whether there is a nexus between the Veteran's left ear disorder and service.  The Veteran and his wife have competently and credibly reported that he experienced left ear problems during and since service due to the in-service ear infection.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  Accordingly, a nexus to service is established.  

The Board notes that an April 2014 VA examiner opined that cerumen impaction is not an uncommon condition and no nexus exists to relate cerumen impaction to the Veteran's military service.  Given that the April 2014 VA examiner failed to provide an adequate supporting rationale in connection with this unfavorable finding, the Board finds that this medical opinion is inadequate for rating purposes.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  

Therefore, based on the competent and credible lay statements of the Veteran, the Board finds that his current left ear disorder had its onset in service, and thus service connection is warranted.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 3.303.


ORDER

Service connection for a fungal infection of the left ear is granted.



____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


